Case: 20-60745     Document: 00516296830         Page: 1     Date Filed: 04/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 27, 2022
                                  No. 20-60745
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   Zaw Lin,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A074 534 619


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Zaw Lin, a native and citizen of Burma, petitions for review the Board
   of Immigration Appeals’ (BIA) summarily affirming the Immigration Judge’s
   (IJ) denial of protection under the Convention Against Torture (CAT). He




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60745      Document: 00516296830          Page: 2     Date Filed: 04/27/2022




                                    No. 20-60745


   asserts that the BIA did not consider all the evidence supporting his claimed
   torture if CAT relief is not granted.
          In considering the BIA’s decision (and the IJ’s decision, to the extent
   it influenced the BIA), legal conclusions are reviewed de novo; factual
   findings, for substantial evidence. E.g., Orellano-Monson v. Holder, 685 F.3d
   511, 517–18 (5th Cir. 2012).      Under the substantial-evidence standard,
   petitioner must demonstrate “the evidence is so compelling that no
   reasonable factfinder could reach a contrary conclusion”. Chen v. Gonzales,
   470 F.3d 1131, 1134 (5th Cir. 2006). When, as it did here, the BIA adopts the
   IJ’s decision without assigning reasons, our court reviews the underlying
   decision. See Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007).
          To obtain CAT relief, applicant must show, inter alia, it is more likely
   than not he will be tortured in his home country “at the instigation of, or with
   the consent or acquiescence of, a public official acting in an official capacity
   or other person acting in an official capacity”. 8 C.F.R. §§ 1208.16(c)(2)
   (eligibility for withholding of removal under CAT), 1208.18(a)(1) (defining
   torture).
          Lin does not offer compelling evidence that he will more likely than
   not be tortured. To the extent he asserts he has included evidence in his
   briefs before the BIA and that it was not considered, such evidence has not
   been properly introduced into the record, and is, therefore, unexhausted. Rui
   Yang v. Holder, 664 F.3d 580, 588 (5th Cir. 2011) (explaining court does not
   have jurisdiction over unexhausted challenges). The evidence in the record
   does not show that Lin is a member of the ethnic group found to be tortured;
   therefore, there is no basis on which to compel reversal.
          DISMISSED IN PART; DENIED IN PART.




                                           2